 Case 6:20-cv-00019-H-BU Document 16 Filed 01/13/21                Page 1 of 1 PageID 81



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                SAN ANGELO DIVISION

TONY J. URTEAGO,

       Plaintiff,

v.                                                          No. 6:20-CV-019-H-BU

BRIDGESTONE AMERICAS INC.

       Defendant.

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge John R. Parker made Findings, Conclusions, and a

Recommendation (FCR) in this case on December 16, 2020. See Dkt. No. 15. Judge Parker

recommended that the Court grant the defendant’s Motion to Dismiss Under Federal Rule

of Civil Procedure 12(b)(6) (Dkt. No. 6) and dismiss plaintiff’s claims as barred by res

judicata. No objections to the FCR were filed. The District Court has therefore reviewed

the proposed FCR for clear error. Finding none, the Court accepts and adopts the FCR of

the United States Magistrate Judge. Bridgestone Americas Inc.’s motion to dismiss is

granted based on res judicata grounds, and all plaintiff’s claims against Bridgestone are

dismissed with prejudice.

       So ordered on January 13, 2021.


                                                   __________________________________
                                                   JAMES WESLEY HENDRIX
                                                   UNITED STATES DISTRICT JUDGE
